Citation Nr: 9907732
Decision Date: 03/23/99	Archive Date: 06/24/99

DOCKET NO. 97-17 441               DATE MAR 23, 1999

On appeal from the Department of Veterans Affairs Regional Office
in Jackson, Mississippi

THE ISSUE

Whether new and material evidence has been submitted to reopen the
appellant's claim of entitlement to service connection for the
cause of the veteran's death, to include as a result of exposure to
Agent Orange.

REPRESENTATION

Appellant represented by: Veterans of Foreign Wars of the United
States

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD 

D. Pickard, Associate Counsel 

REMAND

The veteran served on active duty from December 1968 to August
1970, to include service in the Republic of Vietnam. The veteran
died in June 1977. The appellant is the veteran's widow. This
appeal comes before the Board of Veterans' Appeals (Board) of the
Department of Veterans Affairs (VA) from a rating decision from the
Jackson, Mississippi, Regional Office (RO).

Initially, the appellant's claim of entitlement to service
connection for the cause of the veteran's death, to include as due
to Agent Orange exposure, was denied by a rating decision in August
1994. She was notified of that decision and her appeal rights, but
did not file a notice of disagreement. Accordingly, that decision
became final, is not subject to revision on the same factual basis,
and may only be reopened upon the submission of new and material
evidence. 38 U.S.C.A. 5108, 7105 (West 1991); 38 C.F.R. 3.156
(1998). The Board notes that the RO adjudicated the current issue
on appeal on a de novo basis, rather than conducting a review of
whether new and material evidence had been submitted since the last
final denial. The RO did not address finality, nor has the
appellant been provided with the laws regarding finality. In a
claim involving finality, the Board is required to address the new
and material evidence requirement. Barnett v. Brown, 8 Vet. App. 1
(1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996); see also, Bernard v.
Brown, 4 Vet.App. 384 (1993).

Accordingly, the RO must readjudicate the claim of whether new and
material evidence has been submitted

- 2 -

to reopen a claim for service connection for the cause of the
veteran's death, and provide the appellant with a supplemental
statement of the case to include full and current reference and
citation to, as well as consideration of, the law and regulations
governing the submission of new and material evidence to reopen a
claim for service connection. See Hodge v. West, No. 98-7017, slip
op. at 9, 17 (Fed.Cir. Sept. 16, 1998). After the appellant and her
representative have had an adequate opportunity to respond, the
appeal should be returned to the Board for appellate review.

The RO is advised that the Board is obligated by law to ensure that
the RO complies with its directives. The United States Court of
Appeals for Veterans Claims (known as the United States Court of
Veterans Appeals prior to March 1, 1999) (Court) has stated that
compliance by the RO is neither optional nor discretionary. Where
the remand orders of the Board are not complied with, the Board
errs as a matter of law when it fails to ensure compliance. Stegall
v. West, 11 Vet. App. 268 (1998). This claim must be afforded
expeditious treatment by the RO. The law requires that all claims
that are remanded by the Board or by the Court for additional
development or other appropriate action must be handled in an
expeditious manner. See The Veterans' Benefits Improvements Act of
1994, Pub. L. No. 103-446, 302, 108 Stat. 4645, 4658 (1994), 38
U.S.C.A. 5101 (West Supp. 1998) (Historical and Statutory Notes).
In addition, VBA's Adjudication Procedure Manual, M21-1, Part IV,
directs the regional offices to provide expeditious handling of all
cases that have been remanded by the Board and the Court. See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03. No action is required
by the appellant until she receives further

3 -

notice; however, she may present additional evidence or argument
while the case is in remand status at the RO. Cf Quarles v.
Derwinski, 3 Vet. App. 129, 141 (1992).

JOY A. MCDONALD 
Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. 7252 (West 1991), only a decision of the Board of
Veterans' Appeals is appealable to the United States Court of
Appeals for Veterans Claims (known as the United States Court of
Veterans Appeals prior to March 1, 1999). This remand is in the
nature of a preliminary order and does not constitute a decision of
the Board on the merits of your appeal. 38 C.F.R. 20.1 100(b)
(1998).

4 - 

